Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
2.	Claims 2-21 are presented for examination.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 2-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 5-6, 9-10, 37, 40 and 47 of U.S. Patent No. 9009400. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
Claims 2-3 and 7-10 and 14-15 of the examined application are anticipated and the same scope of invention by claims 1, 5-6 and 9-10 of the reference such as a semiconductor memory die, comprising: a secondary data interface, in a first mode of operation, to receive a first plurality of data streams from a second memory die during an interval associated with read operations; and a primary data interface coupled to the secondary data interface, in the first mode of operation, to serialize the first plurality of data streams into a read data stream and to transmit the read data stream to a first integrated circuit (IC) chip.
Claim 16 of the examined application are anticipated and the same scope of invention by claims 37 and 40 of the reference such as a method of operation in a dynamic random access memory (DRAM) integrated circuit (IC) chip, the method comprising: in a first mode of operation receiving a first plurality of data streams with a secondary interface, the first plurality of data streams from a second DRAM IC chip during an interval associated with read operations; serializing, with a primary data interface, the first plurality of data streams into a read data stream; and transmitting the read data stream to a first integrated circuit (IC) chip.
Claim 17 of the examined application is obvious over claim 6 of the reference.
Claims 4-5, 11-13, 18-19 and 21 are obvious over claim 47 of the reference.

5.	Claims 2-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4; and 16-17 and 20 of U.S. Patent No. 9501433. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows:
	Claims 2 and 9 of the examined application are anticipated and the same scope of invention by claims 1-4 of the reference such as a semiconductor memory die, comprising: a secondary data interface, in a first mode of operation, to receive a first plurality of data streams from a second memory die during an interval associated with read operations; and a primary data interface coupled to the secondary data interface, in the first mode of operation, 
	Claim 16 of the examined application are anticipated and the same scope of invention by claims 16-17 and 20 of the reference such as a method of operation in a dynamic random access memory (DRAM) integrated circuit (IC) chip, the method comprising: in a first mode of operation receiving a first plurality of data streams with a secondary interface, the first plurality of data streams from a second DRAM IC chip during an interval associated with read operations; 

	Claims 3-8, 10-15 and 17-21 of the examined application is obvious over claims of the reference 9009400 set forth above.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 2, 6-9, 14-16 and 20-21 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by D’Abreu et al.US Pub. No. 20130007350.
	As per claims 2, 9 and 16, Figs. 1-4 of D’Abreu are directed to a semiconductor memory die, comprising: a secondary data interface (208), in a first mode of operation (par. 51), to receive a first plurality of data streams from a second memory die (306) during an interval associated with read operations (par. 51); and a primary data interface (214, par. 40) coupled to the secondary data interface, in the first mode of operation, to serialize the first plurality of data streams (par. 33 or 39)  into a read 
	As per claims 6 and 20, Fig. 1 and paragraph 110 of D’Abreu disclose embodies as a first dynamic random access memory (DRAM) die (any other type of memory, par. 110), wherein: the first IC chip comprises a memory controller IC chip (106); and the second semiconductor memory die comprises a second DRAM die (any other type of memory, par. 110).
	As per claims 7-8 and 14-15, Fig. 5 and paragraph 44 of D’Abreu disclose wherein: the primary data interface comprises a first bond pad to transmit the read data stream; and the secondary data interface comprises a second bond pad through which to receive a first data stream of the first plurality of data streams and a third bond pad through which to receive a second data stream of the first plurality of data streams.
	As per claim 21, paragraph 46 of D’Abreu discloses wherein: the configuring use of the DRAM IC chip between the first mode of operation (second memory operation) and the second mode of operation (second memory operation) is carried out in response to a control signal (by first periphery die 312). Also see it rejected under 103 by Schnell below.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
9.	Claims 3, 10 and 17 are rejected under 35 U.S.C. § 103(a) as being unpatentable over D’Abreu et al.US Pub. No. 20130007350 in view of Zain et al. US Pub. No. 20140006730.
Paragraph 110 of D’Abreu discloses that the semiconductor memory die is any other type of memory but silence to disclose wherein: the secondary data interface is to receive the first plurality of data streams at a first single data rate (SDR) during the time interval associated with the read operations (par. 50); and the primary data interface is to transmit the read data stream at a double data rate (DDR) during the time interval associated with the read operations. However, Fig. 1A of Zain discloses the secondary data interface (106, par. 49) is to receive the first plurality of data streams (Q, par. 50) at a first single data rate (SDR) (SDR, par. 53 or 57) during the time interval associated with the read operations; and the primary data interface (102, par. 49) is to transmit the read data stream at a double data rate (DDR) (DDR, par. 51) during the time interval associated with the read operations. 
It would have been obvious to a person of ordinary skill in the art at the time invention was made to recognize that D’Abreu would have the single data rate (SDR) and the a double data rate (DDR) as taught by Zain in order to access to a DRAM device.
10.	Claims 4, 11-12, 18 and 21 are rejected under 35 U.S.C. § 103(a) as being unpatentable over D’Abreu et al. US Pub. No. 20130007350 in view of Schnell et al. US Pub. No. 20090113078 (IDS).
	D’Abreu fails to disclose further comprising: configuration circuitry for configuring use of the semiconductor memory die between the first mode of operation and a second mode of operation; wherein the semiconductor memory die is configurable to operate as a master die for direct communication with the first IC chip in the first mode of operation and as a minion die for indirect communication with the first IC die in the second mode of operation. However, Figs. 1 and 2 of Schnell disclose configuration circuitry (280) for configuring use of the semiconductor memory die between the first mode of operation (master) and a second mode of operation (slave); wherein the semiconductor memory die is configurable to operate as a master die (120) for direct communication with the first IC chip (110) in the first mode of operation and as a minion die (130) for indirect communication with the first IC die in the second mode of operation. It would have been obvious to a person of ordinary skill in 
11.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
12.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOAI V HO/Primary Examiner, Art Unit 2827